737 N.E.2d 1157 (2000)
In the Matter of Hugo A. BAMBERTH.
No. 46S00-0002-DI-113.
Supreme Court of Indiana.
November 8, 2000.
ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind.Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: While representing a client in a dissolution of her marriage, the respondent began a consensual sexual relationship with her. He completed the dissolution to her satisfaction, and continued the sexual relationship with her following the case.
*1158 Violations: By having a consensual sexual relationship with a client during the pendency of the representation, the respondent engaged in an impermissible conflict of interest in violation of Ind.Professional Conduct Rule 1.7(b).
Discipline: Noting the presence of significant mitigating factors in this case, this Court approves the agreed discipline and ORDERS that the respondent be suspended from the practice of law for thirty (30) days, beginning December 17, 2000, with automatic reinstatement thereafter.
Costs of this proceeding are assessed against the respondent.
All Justices concur.